ORDER

PER CURIAM.
Steven and Pamela Stanko (“the Stan-kos”) appeal from the trial court’s judgment granting Terry Fleming’s (“Fleming”) motion for directed verdict at the close of the Stankos’ evidence. The Stan-kos argue the trial court erred in granting Fleming’s motion for directed verdict because they made a submissible case of liability against Fleming. The Stankos also argue the trial court erred in permitting Fleming to amend her answer on the first day of trial to raise an affirmative defense of lack of control and workers’ compensation because this was prejudicial and unfair.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the trial court’s judgment pursuant to Rule 84.16(b).